UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7442


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ERIC SHAWN WALKER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:02-cr-00161-RLW-1)


Submitted:    January 15, 2009               Decided:   January 22, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Eric Shawn Walker, Appellant Pro Se. Olivia N. Hawkins, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric Shawn Walker seeks to appeal the district court’s

order    denying      his   motion      for    reduction     of   sentence      under    18

U.S.C. § 3582(c)(2) (2006).                   In criminal cases, the defendant

must file the notice of appeal within ten days after the entry

of judgment.          Fed. R. App. P. 4(b)(1)(A); see United States v.

Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding that § 3582

proceeding       is   criminal     in    nature      and     ten-day      appeal   period

applies).     With or without a motion, upon a showing of excusable

neglect or good cause, the district court may grant an extension

of up to thirty days to file a notice of appeal.                           Fed. R. App.

P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.

1985).

            The       district     court      entered      its    order    denying      the

motion for reduction of sentence on July 9, 2008.                          Walker filed

the notice of appeal on July 28, 2008, * after the ten-day period

expired    but     within    the     thirty-day       excusable      neglect       period.

Because    the    notice     of    appeal      was   filed    within      the   excusable

neglect period, we remand the case to the district court for the

court to determine whether Walker has shown excusable neglect or

     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                              2
good cause warranting an extension of the ten-day appeal period.

The record, as supplemented, will then be returned to this court

for further consideration.

                                                        REMANDED




                               3